Statement of Additional Information Supplement dated August 1, 2009 Putnam AMT-Free Municipal Fund Putnam Global Industrials Fund Putnam Absolute Return 100 Fund Putnam Global Income Trust Putnam Absolute Return 300 Fund Putnam Global Natural Resources Fund Putnam Absolute Return 500 Fund Putnam Global Technology Fund Putnam Absolute Return 700 Fund Putnam Global Telecommunications Fund Putnam American Government Income Fund Putnam Global Utilities Fund Putnam Arizona Tax Exempt Income Fund Putnam High Yield Advantage Fund Putnam Asset Allocation: Balanced Portfolio Putnam High Yield Trust Putnam Asset Allocation: Conservative Portfolio Putnam Income Fund Putnam Asset Allocation: Equity Portfolio Putnam Income Strategies Fund Putnam Asset Allocation: Growth Portfolio Putnam Investors Fund Putnam California Tax Exempt Income Fund Putnam Massachusetts Tax Exempt Income Fund Putnam Capital Opportunities Fund Putnam Michigan Tax Exempt Income Fund Putnam Capital Spectrum Fund Putnam Mid Cap Value Fund Putnam Convertible Income-Growth Trust Putnam Minnesota Tax Exempt Income Fund Putnam Diversified Income Trust Putnam Money Market Fund Putnam Equity Income Fund Putnam New Jersey Tax Exempt Income Fund Putnam Equity Spectrum Fund Putnam New York Tax Exempt Income Fund Putnam Floating Rate Income Fund Putnam Ohio Tax Exempt Income Fund The Putnam Fund for Growth and Income Putnam Pennsylvania Tax Exempt Income Fund The George Putnam Fund of Boston Putnam Research Fund Putnam Global Consumer Fund Putnam Small Cap Value Fund Putnam Global Energy Fund Putnam Tax Exempt Income Fund Putnam Global Financials Fund Putnam Tax Exempt Money Market Fund Putnam Global Health Care Fund Putnam Tax-Free High Yield Fund Putnam U.S. Government Income Trust In July 2009 the Board of Trustees of the Putnam Funds approved (1) a new management contract for each of the funds named above with management fee breakpoints based on the aggregate net assets of all open-end funds sponsored by Putnam Management, and (2) for certain funds indicated below, changes to certain fundamental investment restrictions, all of which will be submitted to shareholders for approval at a meeting expected to be held in the fourth quarter of 2009. If the new management contracts are approved by shareholders of substantially all of the Putnam Funds, it is expected that the new management contracts would be implemented on January 1, 2010. As shown in Appendix A , based on June 30, 2009 net asset levels, the proposed management contract would provide for payment of a management fee rate that is lower for almost all funds, and in many cases materially lower, than the management fee rate payable under the current management contract. For a small number of funds, the management fee rate would be slightly higher under the proposed contract at these asset levels, but by only immaterial amounts. Putnam Management and the Board of Trustees also agreed, effective August 1, 2009, to replace each funds previous expense limitation with a new expense limitation arrangement. 1. For all funds listed above: The following is added at the end of CHARGES AND EXPENSES  Management fees to Part I of this SAI: Subject to shareholder approval, under a new management contract approved by the Trustees, the fund will pay a monthly fee (a monthly base fee, in the case of Putnam Absolute Return 100, 300, 500 and 700 Funds, Putnam Capital Spectrum Fund and Putnam Equity Spectrum Fund, which remains subject to a performance adjustment unaffected by the new management contract) to Putnam Management at an annual rate (as a percentage of the funds average net assets for the month) that varies based on the average of the aggregate net assets of all open-end funds 1 sponsored by Putnam Management (fund family assets), as determined at the close of each business day during the month, as follows: Putnam Absolute Return 700 Fund (base fee): 1.030% of the first $5 billion of average fund family assets 0.980% of the next $5 billion of average fund family assets 0.930% of the next $10 billion of average fund family assets 0.880% of the next $10 billion of average fund family assets 0.830% of the next $50 billion of average fund family assets 0.810% of the next $50 billion of average fund family assets 0.800% of the next $100 billion of average fund family assets 0.795% of any excess thereafter. Putnam Absolute Return 500 Fund (base fee) Putnam Capital Spectrum Fund (base fee) Putnam Equity Spectrum Fund (base fee) 0.880% of the first $5 billion of average fund family assets 0.830% of the next $5 billion of average fund family assets 0.780% of the next $10 billion of average fund family assets 0.730% of the next $10 billion of average fund family assets 0.680% of the next $50 billion of average fund family assets 0.660% of the next $50 billion of average fund family assets 0.650% of the next $100 billion of average fund family assets 0.645% of any excess thereafter. Putnam Capital Opportunities Fund Putnam Convertible Income-Growth Trust Putnam Global Consumer Fund Putnam Global Energy Fund Putnam Global Financials Fund Putnam Global Health Care Fund Putnam Global Industrials Fund Putnam Global Natural Resources Fund Putnam Global Technology Fund Putnam Global Telecommunications Fund Putnam Global Utilities Fund Putnam Small Cap Value Fund 0.780% of the first $5 billion of average fund family assets 0.730% of the next $5 billion of average fund family assets 0.680% of the next $10 billion of average fund family assets 0.630% of the next $10 billion of average fund family assets 0.580% of the next $50 billion of average fund family assets 0.560% of the next $50 billion of average fund family assets 0.550% of the next $100 billion of average fund family assets 0.545% of any excess thereafter. 2 Putnam Asset Allocation: Equity Portfolio Putnam Asset Allocation: Growth Portfolio 0.750% of the first $5 billion of average fund family assets 0.700% of the next $5 billion of average fund family assets 0.650% of the next $10 billion of average fund family assets 0.600% of the next $10 billion of average fund family assets 0.550% of the next $50 billion of average fund family assets 0.530% of the next $50 billion of average fund family assets 0.520% of the next $100 billion of average fund family assets 0.515% of any excess thereafter. Putnam Mid Cap Value Fund: 0.740% of the first $5 billion of average fund family assets 0.690% of the next $5 billion of average fund family assets 0.640% of the next $10 billion of average fund family assets 0.590% of the next $10 billion of average fund family assets 0.540% of the next $50 billion of average fund family assets 0.520% of the next $50 billion of average fund family assets 0.510% of the next $100 billion of average fund family assets 0.505% of any excess thereafter. Putnam Absolute Return 300 Fund (base fee): 0.730% of the first $5 billion of average fund family assets 0.680% of the next $5 billion of average fund family assets 0.630% of the next $10 billion of average fund family assets 0.580% of the next $10 billion of average fund family assets 0.530% of the next $50 billion of average fund family assets 0.510% of the next $50 billion of average fund family assets 0.500% of the next $100 billion of average fund family assets 0.495% of any excess thereafter. Putnam Floating Rate Income Fund Putnam High Yield Trust Putnam High Yield Advantage Fund 0.720% of the first $5 billion of average fund family assets 0.670% of the next $5 billion of average fund family assets 0.620% of the next $10 billion of average fund family assets 0.570% of the next $10 billion of average fund family assets 0.520% of the next $50 billion of average fund family assets 0.500% of the next $50 billion of average fund family assets 0.490% of the next $100 billion of average fund family assets 0.485% of any excess thereafter. 3 Putnam Investors Fund Putnam Research Fund 0.710% of the first $5 billion of average fund family assets 0.660% of the next $5 billion of average fund family assets 0.610% of the next $10 billion of average fund family assets 0.560% of the next $10 billion of average fund family assets 0.510% of the next $50 billion of average fund family assets 0.490% of the next $50 billion of average fund family assets 0.480% of the next $100 billion of average fund family assets 0.475% of any excess thereafter. Putnam Diversified Income Trust Putnam Global Income Trust 0.700% of the first $5 billion of average fund family assets 0.650% of the next $5 billion of average fund family assets 0.600% of the next $10 billion of average fund family assets 0.550% of the next $10 billion of average fund family assets 0.500% of the next $50 billion of average fund family assets 0.480% of the next $50 billion of average fund family assets 0.470% of the next $100 billion of average fund family assets 0.465% of any excess thereafter. Putnam Asset Allocation: Balanced Portfolio The George Putnam Fund of Boston Putnam Asset Allocation: Conservative Portfolio Putnam Income Strategies Fund 0.680% of the first $5 billion of average fund family assets 0.630% of the next $5 billion of average fund family assets 0.580% of the next $10 billion of average fund family assets 0.530% of the next $10 billion of average fund family assets 0.480% of the next $50 billion of average fund family assets 0.460% of the next $50 billion of average fund family assets 0.450% of the next $100 billion of average fund family assets 0.445% of any excess thereafter. Putnam Absolute Return 100 Fund (base fee) Putnam Equity Income Fund The Putnam Fund for Growth and Income Putnam Tax-Free High Yield Fund 0.630% of the first $5 billion of average fund family assets 0.580% of the next $5 billion of average fund family assets 0.530% of the next $10 billion of average fund family assets 0.480% of the next $10 billion of average fund family assets 0.430% of the next $50 billion of average fund family assets 0.410% of the next $50 billion of average fund family assets 0.400% of the next $100 billion of average fund family assets 0.395% of any excess thereafter. 4 Putnam AMT-Free Municipal Fund Putnam Arizona Tax Exempt Income Fund Putnam California Tax Exempt Income Fund Putnam Massachusetts Tax Exempt Income Fund Putnam Michigan Tax Exempt Income Fund Putnam Minnesota Tax Exempt Income Fund Putnam New Jersey Tax Exempt Income Fund Putnam New York Tax Exempt Income Fund Putnam Ohio Tax Exempt Income Fund Putnam Pennsylvania Tax Exempt Income Fund Putnam Tax Exempt Income Fund 0.590% of the first $5 billion of average fund family assets 0.540% of the next $5 billion of average fund family assets 0.490% of the next $10 billion of average fund family assets 0.440% of the next $10 billion of average fund family assets 0.390% of the next $50 billion of average fund family assets 0.370% of the next $50 billion of average fund family assets 0.360% of the next $100 billion of average fund family assets 0.355% of any excess thereafter. Putnam American Government Income Fund Putnam Income Fund Putnam U.S. Government Income Trust 0.550% of the first $5 billion of average fund family assets 0.500% of the next $5 billion of average fund family assets 0.450% of the next $10 billion of average fund family assets 0.400% of the next $10 billion of average fund family assets 0.350% of the next $50 billion of average fund family assets 0.330% of the next $50 billion of average fund family assets 0.320% of the next $100 billion of average fund family assets 0.315% of any excess thereafter. Putnam Money Market Fund Putnam Tax Exempt Money Market Fund 0.440% of the first $5 billion of average fund family assets 0.390% of the next $5 billion of average fund family assets 0.340% of the next $10 billion of average fund family assets 0.290% of the next $10 billion of average fund family assets 0.240% of the next $50 billion of average fund family assets 0.220% of the next $50 billion of average fund family assets 0.210% of the next $100 billion of average fund family assets 0.205% of any excess thereafter. 5 2(a). For the following funds only: Putnam Absolute Return 100 Fund Putnam Asset Allocation: Growth Putnam Global Industrials Fund Portfolio Putnam Absolute Return 300 Fund Putnam Capital Spectrum Fund Putnam Global Natural Resources Fund Putnam Absolute Return 500 Fund Putnam Equity Spectrum Fund Putnam Global Technology Fund Putnam Absolute Return 700 Fund Putnam Global Consumer Fund Putnam Global Telecommunications Fund Putnam Asset Allocation: Balanced Putnam Global Energy Fund Putnam Global Utilities Fund Portfolio Putnam Asset Allocation: Putnam Global Financials Fund Putnam Income Strategies Fund Conservative Portfolio Putnam Asset Allocation: Equity Putnam Global Health Care Fund Portfolio Subject to shareholder approval, the funds fundamental restriction in INVESTMENT RESTRICTIONS with respect to commodities will be revised to state that the fund may not purchase or sell commodities, except as permitted by applicable law. 2(b). For Putnam Global Utilities Fund only: Subject to shareholder approval, the funds fundamental restriction (1)(b) in INVESTMENT RESTRICTIONS with respect to diversification of investments will be revised to state that the fund may not, with respect to 50% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. 2(c). For Putnam Global Natural Resources Fund and Putnam Global Utilities Fund only: Subject to shareholder approval, the funds fundamental restriction (2)(b) in INVESTMENT RESTRICTIONS with respect to the acquisition of voting securities will be revised to state that the fund may not, with respect to 50% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. 2(d). For Putnam Global Natural Resources Fund and Putnam New Jersey Tax Exempt Income Fund only: Subject to shareholder approval, the funds fundamental restriction (3)(b) for Putnam Global Natural Resources Fund and (1)(b) for New Jersey Tax Exempt Income Fund in INVESTMENT RESTRICTIONS with respect to borrowing will be revised to state that the fund may not borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made and the funds fundamental restriction (4)(b) for Putnam Global Natural Resources Fund and (5)(b) for New Jersey Tax Exempt Income Fund in INVESTMENT RESTRICTIONS with respect to making loans will be revised to state that the fund may not make loans, except by purchase of debt obligations in which the fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. If shareholders do not approve any of these proposals, or they are otherwise not implemented by February 1, 2010, this SAI will be supplemented accordingly. 3. CHARGES AND EXPENSESManagement fees in Part I of this SAI and MANAGEMENTThe Management Contract in Part II of this SAI are supplemented with the following information: Effective August 1, 2009 through July 31, 2010, Putnam Management and the Board of Trustees of the funds agreed to replace the Lipper category expense limitation applicable to all funds and the custom Lipper expense limitation applicable to certain funds with a new expense limitation arrangement under which Putnam Management will (a) waive management fees of each fund identified below to the extent that the management fee would otherwise exceed the stated annual rate of the funds average net assets: 6 Putnam American Government Income Fund 0.412% Putnam AMT-Free Municipal Fund 0.452% Putnam Asset Allocation: Balanced Portfolio 0.550% Putnam Asset Allocation: Conservative Portfolio 0.550% Putnam Asset Allocation: Equity Portfolio 0.612% Putnam Asset Allocation: Growth Portfolio 0.611% Putnam Arizona Tax Exempt Income Fund 0.452% Putnam California Tax Exempt Income Fund 0.452% Putnam Diversified Income Trust 0.562% Putnam Global Income Trust 0.562% Putnam Global Industrials Fund 0.642% Putnam Global Utilities Fund 0.642% Putnam High Yield Advantage Fund 0.600% Putnam High Yield Trust 0.600% Putnam Income Fund 0.412% Putnam Massachusetts Tax Exempt Income Fund 0.452% Putnam Michigan Tax Exempt Income Fund 0.452% Putnam Minnesota Tax Exempt Income Fund 0.452% Putnam New Jersey Tax Exempt Income Fund 0.452% Putnam New York Tax Exempt Income Fund 0.452% Putnam Ohio Tax Exempt Income Fund 0.452% Putnam Pennsylvania Tax Exempt Income Fund 0.452% Putnam Research Fund 0.572% Putnam Small Cap Value Fund 0.642% Putnam Tax Exempt Income Fund 0.452% Putnam Tax-Free High Yield Fund 0.500% Putnam U.S. Government Income Trust 0.412% (b) reimburse expenses of all funds to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis (or from August 1, 2009 through the funds next fiscal year end, as applicable), to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period (or since August 1, 2009, as applicable), (c) waive fees (and to the extent necessary, bear other expenses) of each fund identified below to the extent that expenses of the fund (exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds distribution plans) would exceed the stated annual rate of the funds average assets: Putnam Floating Rate Income Fund 0.850% Putnam Income Strategies Fund 0.500% Putnam Tax Exempt Money Market Fund 0.600% (d) waive fees (and to the extent necessary, bear other expenses) of each fund identified below to the extent that expenses of the fund (exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investment management contract and distribution plans) would exceed the stated annual rate of the funds average assets: Putnam Absolute Return 500 Fund 0.450% Putnam Absolute Return 700 Fund 0.450% Putnam Capital Spectrum Fund 0.450% Putnam Equity Spectrum Fund 0.450% 7 4. MANAGEMENTInvestor Servicing Agent in Part II of this SAI is supplemented to disclose that, effective August 1, 2009 through at least July 31, 2010, investor servicing fees for each fund will not exceed an annual rate of 0.375% of the funds average assets. 8 Appendix A EQUITY FUNDS Name of Proposed Current Difference Name of Fund Proposed Current Difference Fund Effective Effective Effective Effective Contractual Contractual Contractual Contractual Rate Rate Rate Rate Putnam 0.492% 0.518% (0.026%) The Putnam Fund 0.492% 0.487% 0.005% Equity for Growth and Income Fund Income Putnam 0.572% 0.570% 0.002% Putnam Research 0.572% 0.650% (0.078%) Investors Fund Fund Putnam Mid 0.602% 0.700% (0.098%) Cap Value Fund Putnam 0.642% 0.650% (0.008%) Putnam Small Cap 0.642% 0.800% (0.158%) Capital Value Fund Opportunities Fund Putnam 0.642% 0.640% 0.002% Convertible Income- Growth Trust Putnam 0.642% 0.700% (0.058%) Putnam Global 0.642% 0.700% (0.058%) Global Energy Fund Consumer Fund Putnam 0.642% 0.700% (0.058%) Putnam Global 0.642% 0.700% (0.058%) Global Natural Resources Financials Fund Fund Putnam 0.642% 0.637% 0.005% Putnam Global 0.642% 0.700% (0.058%) Global Telecommunications Health Care Fund Fund Putnam 0.642% 0.700% (0.058%) Putnam Global 0.642% 0.700% (0.058%) Global Utilities Fund Industrials Fund Putnam 0.642% 0.700% (0.058%) Global Technology Fund 9 FIXED INCOME FUNDS Name of Proposed Current Difference Name of Proposed Current Difference Fund Effective Effective Fund Effective Effective Contractual Contractual Contractual Contractual Rate Rate Rate Rate Putnam 0.412% 0.622% (0.210%) Putnam U.S. 0.412% 0.504% (0.092%) American Government Government Income Trust Income Fund Putnam 0.412% 0.602% (0.190%) Income Fund Putnam Tax- 0.492% 0.500% (0.008%) Free High Yield Fund Putnam 0.562% 0.599% (0.036%) Putnam Global 0.562% 0.700% (0.138%) Diversified Income Trust Income Trust Putnam 0.582% 0.650% (0.068%) Putnam High 0.582% 0.679% (0.097%) Floating Yield Rate Income Advantage Fund Fund Putnam 0.582% 0.636% (0.053%) High Yield Trust Putnam 0.452% 0.500% (0.048%) Putnam 0.452% 0.500% (0.048%) AMT-Free Arizona Tax Municipal Exempt Income Fund Fund Putnam 0.452% 0.500% (0.048%) Putnam 0.452% 0.500% (0.048%) California Massachusetts Tax Exempt Tax Exempt Income Income Fund Fund Putnam 0.452% 0.500% (0.048%) Putnam 0.452% 0.500% (0.048%) Michigan Minnesota Tax Tax Exempt Exempt Income Income Fund Fund Putnam 0.452% 0.500% (0.048%) Putnam New 0.452% 0.500% (0.048%) New Jersey York Tax Tax Exempt Exempt Income Income Fund Fund 10 Name of Proposed Current Difference Name of Proposed Current Difference Fund Effective Effective Fund Effective Effective Contractual Contractual Contractual Contractual Rate Rate Rate Rate Putnam 0.452% 0.500% (0.048%) Putnam 0.452% 0.500% (0.048%) Ohio Tax Pennsylvania Exempt Tax Exempt Income Income Fund Fund Putnam Tax 0.452% 0.500% (0.048%) Exempt Income Fund MONEY MARKET FUNDS Name of Proposed Current Difference Name of Proposed Current Difference Fund Effective Effective Fund Effective Effective Contractual Contractual Contractual Contractual Rate Rate Rate Rate Putnam 0.302% 0.308% (0.006%) Putnam Tax 0.302% 0.450% (0.148%) Money Exempt Money Market Market Fund Fund ASSET ALLOCATION AND SPECIALTY FUNDS Name of Proposed Current Difference Name of Proposed Current Difference Fund Effective Effective Fund Effective Effective Contractual Contractual Contractual Contractual Rate Rate Rate Rate Putnam 0.492% 0.550% (0.058%) Absolute Return 100 Fund Putnam 0.542% 0.654% (0.112%) Putnam 0.542% 0.650% (0.108%) Asset Income Allocation: Strategies Conservative Fund Portfolio Putnam 0.542% 0.624% (0.082%) The George 0.542% 0.570% (0.028%) Asset Putnam Fund Allocation: of Boston Balanced Portfolio Putnam 0.592% 0.650% (0.058%) Absolute Return 300 Fund Putnam 0.612% 0.700% (0.088%) Putnam Asset 0.612% 0.611% 0.001% Asset Allocation: Allocation: Growth Equity 11 Name of Proposed Current Difference Name of Proposed Current Difference Fund Effective Effective Fund Effective Effective Contractual Contractual Contractual Contractual Rate Rate Rate Rate Portfolio Portfolio Putnam 0.742% 0.800% (0.058%) Putnam 0.742% 0.800% (0.058%) Absolute Capital Return 500 Spectrum Fund Fund Putnam 0.742% 0.800% (0.058%) Equity Spectrum Fund Putnam 0.892% 0.950% (0.058%) Absolute Return 700 Fund [ ] 08/09 12
